DETAILED ACTION
This action is in response to the application filed on 9/8/2021.
Claims 1-10 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 3 “the value” lacks proper antecedent basis.
 	 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitao (US Patent Application Publication 2018/0341476 A1) in view of Arditti et al. (US Patent Application Publication 2012/0096252 A1, Arditti hereinafter).
As to claim 1, Kitao teaches an in-vehicle device (e.g. control device/ECU, see Figs 1 and 3 and associated text, e.g. [0033]- The ECUs 3 are examples of control devices of the present invention) included in an in-vehicle network (see  Fig.1, 5 and associated text, e.g. [0035] - the software updating device 2 and the ECUs 3 perform exchange of information by performing communication via an in-vehicle LAN (Local Area Network) 5), the in-vehicle device comprising: 
a storage device (e.g. storage unit 22, see Fig. 3 and associated text) storing software and one or more values used for executing the software (See e.g. [0032]- the software is control programs of the control devices. However, this is an example, and the software may include control information such as parameters and data required for control of the control devices and [0047] – The first area 321 is a software storage area where a control program (software) which is being used is stored),
and one or more processors (e.g. control unit 31, see Fig.3 and associated text, e.g. [0046] - The control unit 31 is a computer having a CPU) configured to: 
store in a second region (e.g. second area) of the storage device, update software generated based on update data acquired from a server (e.g. server device 1, see Fig.1 and associated text) outside a vehicle (e.g. vehicle 10), the second region being different from a first region (e.g. first area) storing the software that is a program to be executed and the one or more values (see e.g. [0035] - The server device 1 and the software updating device 2 perform exchange of information by performing communication via a network such as the Internet; The server device 1 transmits software update information to the software updating device 2 and [0047]- The second area 322 is a software storage area where update software included in the update information which the software updating device 2 received from the server device 1 is stored), and 
change the program to be executed from the software to the update software (see e.g.  [0054] - The switching instruction unit 213 instructs all of the ECU 3 constituting the cooperating ECU group 4 to switch software to be thereafter executed to the update software written in the second areas 322).

Kitao does not specifically teach after the one or more processors store, in the second region, the one or more values stored in the first region as one or more values used for executing the update software.

In an analogous art of upgrading software, however, Arditti teaches change the program to be executed from software (e.g. first kernel 42) to update software (e.g. second kernel 54, see Fig.2 and associated text, [0045]- then in a kernel boot step 70, processor 28 calls the kexec function, which first overwrites kernel 42 with kernel 54 (i.e., in the volatile memory), and then starts executing the second operating system kernel and [0049] -  once the second operating system kernel and the second storage system application are loaded and executing successfully, processor 28, in a clean-up step 76, deletes first system configuration 40 from volatile memory 32 after the one or more processors store, in a second region (e.g. memory region 84), one or more values (e.g. permamem module 56) stored in the first region (e.g. memory region 96) as one or more values used for executing the update software (see [0024] -  Second operating system kernel 54 comprises a permamem module 56 configured to retrieve the set of parameters stored in parameter table 48 and to enable second storage system application 52 to access second system configuration 46 and Fig.3 and associated text, e.g. [0050]- FIG. 3 is a block diagram that schematically illustrates a memory map 80 of volatile memory 32 prior to step 70 of the flow diagram of FIG. 2, and a memory map 82 of the volatile memory upon completing the process of the flow diagram, [0051] - In step 66 processor 28 loads second kernel 54 (including permamem module 56) to a memory region 96, and prior to starting (via the kexec function) the second kernel in step 70, processor 28 overwrites first kernel 42 in memory region 84 with the second kernel).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kitao to incorporate/implement the limitations as taught by Arditti in order to provide a more efficient method/system of updating software while preserving system configurations.

As to claim 2, Kitao in view of Arditti teaches wherein the one or more processors are configured to execute processing of storing, in the second region, the one or more values stored in the first region (See Arditti: [0050]-[0051]), in a state where a power source of the vehicle is turned off (see Kitao: e.g. [0066]- after confirmation of the confirming unit 212 is completed, the power supply of the vehicle 10 is turned on first, and then the power supply is turned off. Thereafter, the switching instruction unit 213 issues the instruction for the switching processes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kitao to incorporate/implement the limitations as taught by Arditti in order to provide a more efficient method/system of updating software while preserving system configurations.

As to claim 3, Arditti further teaches wherein the one or more processors are configured to, when the update data includes at least a part of the one or more values used for executing the update software, store, in the second region, the value included in the update data instead of a value stored in the first region (see e.g. [0050]- Prior to step 70, first kernel 42, including permamem module 44, is stored in a memory region 84. Permamem module 44 comprises functions managing parameter table 48, which is stored in a memory region 86. and [0051]- During step 64, CPU 28 stores an entry in parameter table 48 comprising a pointer to memory region 94. In step 66 processor 28 loads second kernel 54 (including permamem module 56) to a memory region 96).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kitao to incorporate/implement the limitations as taught by Arditti in order to provide a more efficient method/system of updating software while preserving system configurations.

As to claim 4, the limitations of method claim 4 are substantially similar to the limitations of device claim 1 and therefore it is rejected for the reason stated above.

As to claim 5, the limitations of medium claim 5 are substantially similar to the limitations of device claim 1 and therefore it is rejected for the reason stated above.

As to claim 6, Kitao also teaches a vehicle comprising the in-vehicle device according to claim 1 (e.g. vehicle 10, see Fig.1 and associated text).

As to claim 7, Kitao teaches an electronic control unit (e.g. control device/ECU, see Figs 1 and 3 and associated text, e.g. [0033]- The ECUs 3 are examples of control devices of the present invention) included in an in-vehicle network (see  Fig.1, 5 and associated text, e.g. [0035] - the software updating device 2 and the ECUs 3 perform exchange of information by performing communication via an in-vehicle LAN (Local Area Network) 5), the electronic control unit comprising: 
a storage (e.g. storage unit 22, see Fig. 3 and associated text) that stores software and one or more values used for executing the software (See e.g. [0032]- the software is control programs of the control devices. However, this is an example, and the software may include control information such as parameters and data required for control of the control devices and [0047] – The first area 321 is a software storage area where a control program (software) which is being used is stored),
and a microcontroller (e.g. control unit 31, see Fig.3 and associated text, e.g. [0046] - The control unit 31 is a computer having a CPU) configured to install update software, based on update data acquired from a center (e.g. server device 1, see Fig.1 and associated text), in a second region (e.g. second area) of the storage that is different from a first region (e.g. first area) storing the software to be executed and the one or more values (see e.g. [0035] - The server device 1 and the software updating device 2 perform exchange of information by performing communication via a network such as the Internet; The server device 1 transmits software update information to the software updating device 2 and [0047]- The second area 322 is a software storage area where update software included in the update information which the software updating device 2 received from the server device 1 is stored), and 
and activate the update software (see e.g.  [0054] - The switching instruction unit 213 instructs all of the ECU 3 constituting the cooperating ECU group 4 to switch software to be thereafter executed to the update software written in the second areas 322).

Kitao does not specifically teach after the microcontroller stores, in the second region, the one or more values stored in the first region as one or more values used for executing the update software
In an analogous art of upgrading software, however, Arditti teaches activate the update software (e.g. second kernel 54, see Fig.2 and associated text, [0045]- then in a kernel boot step 70, processor 28 calls the kexec function, which first overwrites kernel 42 with kernel 54 (i.e., in the volatile memory), and then starts executing the second operating system kernel and [0049] -  once the second operating system kernel and the second storage system application are loaded and executing successfully, processor 28, in a clean-up step 76, deletes first system configuration 40 from volatile memory 32 after the microcontroller stores, in a second region (e.g. memory region 84), one or more values (e.g. permamem module 56) stored in the first region (e.g. memory region 96) as one or more values used for executing the update software (see [0024] -  Second operating system kernel 54 comprises a permamem module 56 configured to retrieve the set of parameters stored in parameter table 48 and to enable second storage system application 52 to access second system configuration 46 and Fig.3 and associated text, e.g. [0050]- FIG. 3 is a block diagram that schematically illustrates a memory map 80 of volatile memory 32 prior to step 70 of the flow diagram of FIG. 2, and a memory map 82 of the volatile memory upon completing the process of the flow diagram, [0051] - In step 66 processor 28 loads second kernel 54 (including permamem module 56) to a memory region 96, and prior to starting (via the kexec function) the second kernel in step 70, processor 28 overwrites first kernel 42 in memory region 84 with the second kernel).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kitao to incorporate/implement the limitations as taught by Arditti in order to provide a more efficient method/system of updating software while preserving system configurations.

As to claim 8, Kitao also teaches wherein by activating the update software, the update software is activated as the software to be executed (see e.g.  [0054] - The switching instruction unit 213 instructs all of the ECU 3 constituting the cooperating ECU group 4 to switch software to be thereafter executed to the update software written in the second areas 322).

As to claim 9, the limitations of method claim 9 are substantially similar to the limitations of device claim 7 and therefore it is rejected for the reason stated above.

As to claim 10, the limitations of medium claim 10 are substantially similar to the limitations of device claim 7 and therefore it is rejected for the reason stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, Art Unit 2192/2194